                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:19-CR-0007 GEB

ANTHONY WEST,

                              Defendant.
                                 AMENDED
                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Anthony West
 Detained at           CCC - Susanville
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                charging detainee with: 18 U.S.C. § 922(g)(1) – Felon in Possession of Firearm
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                       Appearance is necessary [FORTHWITH] in the Eastern District of California.

                       Signature:                                /s/ Shea J. Kenny
                       Printed Name & Phone No:                  Shea J. Kenny (916) 554-2764
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

          The above application is granted and the above-named custodian, as well as ANY FEDERAL AGENCY for this
district, is hereby ORDERED to produce the named detainee, [FORTHWITH], and any further proceedings to be had in
this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:    January 24, 2019
                                                              Honorable Edmund F. Brennan
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:      BH1733                                                            DOB:       01/19/1976
 Facility Address:      711-45 Center Road, Susanville, CA 96127                          Race:
 Facility Phone:        530 257-2181                                                      FBI#:
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
